                       Case 1-17-41813-ess                      Doc 284           Filed 01/15/20                Entered 01/15/20 11:42:07




                                               UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION



In re Avenica lnc.                                                                          Case No. 1 7-41 81 3-ess
      Debtor                                                                       Reporting Period: December 1 , 201 9 - December     31 , 201   I
                                                                                 Federal Tax I.D.   #    XX-XXXXXXX

                                             CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case,




     REQUIRED DOCUMENTS                                                                Form No.            Document      Explanation
                                                                                                           Atteched      Attached
     Schedule of Cash Receipts and Disbursements                                 MOR-1                          x
     Bank Reconciliation (or copies ofdebtor's bank reconciliations)             MOR-1(CON'T)                   X
         Copies of bank statements                                                                              x
         Cash disbursements.joumals                                                                             X
     Statement of Operations                                                     MOR-2                                           x
     Balance Sheet                                                               MOR.3                                           X
     Status of Post-petition Taxes                                               MOR-4                          N/A
         Copies of IRS Form 6123 or payment receipt                                                             N/A
         Copies of tax retums filed during reporting period                                                     N/A
     Summary of Unpaid Post-petition Debts                                       MOR-4                          X
        Listing of Aged Accounts Payable                                                                        x
     Accounts Receivable Reconciliation and Aging                                MOR-5                          X
     Taxes Reconciliation and Aging                                              MOR.5                          x
     Payments to Insiders and Professional                                       MOR-6                          x
     Post Petition Status of Secured Notes, Leases Payable                       MOR-6                          x
     Debtor Questionnaire                                                        MOR-7                          X

     I declare under penalty ofperjury (28 U.S.C. Section 1746) that this report and the aftached documents
     are true and correct to the best   of

               of           lt                                            ,//                            Date                  ><2

     Sisnature of Authorized Individual *                                                                Date

     Printed Name of Authorized Individual                                                               Date

     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.
     Case 1-17-41813-ess            Doc 284       Filed 01/15/20       Entered 01/15/20 11:42:07




Avenica, Inc. Debtor
Case No. 17-41813-ESS

Gallant Capital Markets, Ltd., Debtor
Case No. 17-41814-ESS

Esther DuVal, Chapter 11 Trustee
Notes to Monthly Operating Report



    1.      General

On April 14, 2017, Gallant Capital Markets, Ltd. (BVI Company Number 1531907) and Avenica Inc. (each
the “Debtor” or collectively, the “Debtors”), filed voluntary petitions for relief under Chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Eastern
District of New York (the “Bankruptcy Court”).

On May 30, 2017, the Bankruptcy Court entered an Order appointing Esther DuVal as the Chapter 11
Trustee of the Debtor.

On August 29, 2017, the Bankruptcy Court entered an amended order directing a joint administration of the
Debtors’ estates.


    2.      Monthly Operating Report Disclosures

This report contains unaudited information. The Trustee exercised her best efforts to ensure the accuracy
of the data based on the information that was available and identifiable at the time of preparation, including,
but not limited to, bank account statements, and the statement of financial affairs filed with the Bankruptcy
Court that was prepared by the Debtors. Further, all of the Debtor’s books and records may not have been
available to the Trustee at the time the monthly operating report was prepared and the information contained
in the available books and records may not be complete and may be inaccurate. Accordingly, the reader is
cautioned not to place undue reliance upon information contained in this monthly operating report.
Subsequent information or the discovery of additional information may result in changes to the monthly
operating report. Accordingly, the Trustee reserves all rights to amend, supplement and update as may be
necessary or appropriate.

        Cash Basis
These reports are prepared utilizing the cash basis of accounting. As such, MOR-1 and MOR -1 (CONT)
were prepared and certain sub-schedules were included with known and available information.

        Accounts Payable
The Trustee has annexed all identifiable post-petition accounts payable at the end of the MOR reporting
date. The Trustee’s investigation is ongoing, however, and the Trustee may later discover accounts payable
due and owing by the Debtor during this operating period. The Trustee will supplement or update as deemed
necessary on a going forward basis.
                             Case 1-17-41813-ess                                   Doc 284                   Filed 01/15/20                            Entered 01/15/20 11:42:07

In re Avenica Inc.                                                                                               Case No. 17-41813-ess
      Debtor                                                                                            Reporting Period: December 1, 2019 - December 31, 2019

                                                       SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                                                                                 BANK ACCOUNTS

                                                                                                                                                                                                              CURRENT MONTH
                                                                                      MMA                      CHECKING                     Payroll Reserve           Income Tax             DIP
                                                                                                                                                                                                             ACTUAL (TOTAL OF
                                                                                      (5066)                     (5067)                         (5068)                   (5069)             (0706)
     ACCOUNT NUMBER (LAST 4)                                                                                                                                                                                   ALL ACCOUNTS)

     CASH BEGINNING OF MONTH                                                  $                 4.57      $                         -   $          234.23 $                        -   $                 -   $        238.80
     RECEIPTS
     CASH SALES                                                                                                                                                                                                              -
     ACCOUNTS RECEIVABLE - PREPETITION                                                                                                                                                                                       -
     ACCOUNTS RECEIVABLE - POSTPETITION                                                                                                                                                                                      -
     LOANS AND ADVANCES                                                                                                                                                                                                      -
     SALE OF ASSETS                                                                                                                                                                                                          -
     OTHER - (VOIDED CHECKS)                                                                                                                                                                                                 -
     INTEREST                                                                                                                                                                                                                -
     TRANSFERS (FROM TRUSTEE ACCTS)                                                                                                                                                                                          -
     TRANSFERS (FROM DIP ACCTS)                                                                                                                                                                                              -
     TRANSFERS (FROM GALLANT TO AVENICA)                                                                                                                                                                                 -
       TOTAL RECEIPTS                                                        $                    -      $                  -           $                 -       $                -   $             -       $           -
     DISBURSEMENTS
     NET PAYROLL                                                                                                                                                                                                             -
     PAYROLL TAXES                                                                                                                                                                                                           -
     SALES, USE, BENEFIT & OTHER TAXES                                                                                                                                                                                       -
     INVENTORY PURCHASES                                                                                                                                                                                                     -
     SECURED/ RENTAL/ LEASES                                                                                                                                                                                                 -
     INSURANCE                                                                                                                                                                                                               -
     ADMINISTRATIVE                                                                                                                                                                                                          -
     SELLING                                                                                                                                                                                                                 -
     OTHER                                                                                                                                                                                                                   -
     OTHER (FEES)                                                                                                                                                                                                            -
     OWNER DRAW *                                                                                                                                                                                                            -
     TRANSFERS (TO TRUSTEE ACCTS)                                                                                                                                                                                            -
     TRANSFERS (TO DIP ACCTS)                                                                                                                                                                                                -
     TRANSFERS (FROM AVENICA TO GALLANT)                                                                                                                                                                                     -
     PROFESSIONAL FEES                                                                                                                                                                                                       -
     U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                                                                 -
     COURT COSTS                                                                                                                                                                                                             -
     TOTAL DISBURSEMENTS                                                     $                    -      $                  -           $                 -       $                -   $             -       $           -

     NET CASH FLOW                                                                                -                             -                         -                        -                 -
                                                                                                                                                                                                                             -
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                     $                  4.57 $                          -       $          234.23 $                        -   $             -       $        238.80
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE                                                                                                         CLOSED

                                                             THE FOLLOWI NG SECTI ON M UST BE COM PLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                                                                                      -
      LESS: TRANSFERS TO TRUSTEE ACCOUNTS
                                                                                                                                                              -
        PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES
     (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE
     QUARTERLY FEES                                                                                                                                           -
                          Case 1-17-41813-ess                             Doc 284                    Filed 01/15/20                Entered 01/15/20 11:42:07




In re Avenica Inc.                                                              Case No. 17-41813-ess
      Debtor                                                           Reporting Period: December 1, 2019 - December 31, 2019

                                                           BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                                  MMA                        CHECKING                       Payroll Reserve                 Income Tax            DIP
                                                  (5066)                       (5067)                           (5068)1                        (5069)            (0706)

     BALANCE PER                        $                    4.57 $                          -        $                       234.23    $                -
     BOOKS

     BANK BALANCE                       $                    4.57 $                          -        $                       234.23    $                -
     (+) DEPOSITS IN
     TRANSIT (ATTACH                                             -                               -                                 -                         -
     LIST)
     (-) OUTSTANDING
     CHECKS (ATTACH                                              -                               -                                 -                         -
     LIST) :
     OTHER (ATTACH
                                                                 -                               -                                 -                         -
     EXPLANATION)

     ADJUSTED BANK                      $                    4.57 $                          -        $                       234.23    $                -
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                           Date                       Amount                            Date                         Amount




     CHECKS OUTSTANDING                           Ck. #                       Amount                            Ck. #                        Amount




     OTHER




     1 - In October 2019, the Chapter 11 Trustee issued stop payments on four (4) outstanding payroll checks totaling $234.23. These
     checks were previously reissued in June 2019 due to being stale dated.
                           Case 1-17-41813-ess                                 Doc 284                 Filed 01/15/20                  Entered 01/15/20 11:42:07



In re Avenica Inc.                                                                                               Case No. 17-41813-ess
      Debtor                                                                                            Reporting Period: December 1, 2019 - December 31, 2019

                                                                 STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.


                                                                        Amount
                                                                        Withheld                                                  Check # or
     Federal                                   Beginning Tax                              Amount Paid             Date Paid                        Ending Tax
                                                                         and/or                                                     EFT
                                                                        Accrued
     Withholding
     FICA-Employee
     FICA-Employer
     Unemployment
     Income                                           N/A
     Other: Benefit Withholdings
       Total Federal Taxes
     State and Local
     Withholding
     Sales
     Excise
     Unemployment
     Real Property
     Personal Property
     Other:_____________
      Total State and Local

     Total Taxes

                                                        SUMMARY OF UNPAID POST-PETITION DEBTS


                                                                                              Number of Days Past Due
                                                     Current               0-30                31-60                 61-90            Over 91         Total
     Accounts Payable                          $         325.00 $                  -     $              -     $               -   $     786.63 $              1,111.63
     Wages Payable
     Taxes Payable
     Rent/Leases-Building
     Rent/Leases-Equipment
     Secured Debt/Adequate
     Protection Payments
     Professional Fees
     Amounts Due to Insiders
     Other:______________
     Other:______________
     Total Post-petition Debts                 $         325.00 $                  -     $              -     $               -   $     786.63 $              1,111.63

     Explain how and when the Debtor intends to pay any past due post-petition debts.
                     Case 1-17-41813-ess                      Doc 284              Filed 01/15/20              Entered 01/15/20 11:42:07




In re Avenica Inc.                                                                          Case No. 17-41813-ess
      Debtor                                                                       Reporting Period: December 1, 2019 - December 31, 2019


                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                                 Amount
     Total Accounts Receivable at the beginning of the reporting period                $            -   *
     Plus: Amounts billed during the period                                                         -
     Less: Amounts collected during the period                                                      -
     Total Accounts Receivable at the end of the reporting period                  $                -


     Accounts Receivable Aging                                     0-30 Days           31-60 Days           61-90 Days           91+ Days          Total
     0 - 30 days old                                                                                                                           $           -
     31 - 60 days old                                                                                                                                      -
     61 - 90 days old                                                                                                                                      -
     91+ days old                                                                                                                                          -
     Total Accounts Receivable                                                                                                                             -

     Less: Bad Debts (Amount considered uncollectible)                                                                                                     -

     Net Accounts Receivable                                                                                                                   $           -



                                                          TAXES RECONCILIATION AND AGING

     Taxes Payable                                                 0-30 Days           31-60 Days           61-90 Days           91+ Days          Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Taxes Payable
     Total Accounts Payable                                    $          325.00   $                -   $                -   $        786.63   $      1,111.63


     Notes
     * See Notes to Monthly Operating report
                  Case 1-17-41813-ess                            Doc 284               Filed 01/15/20                  Entered 01/15/20 11:42:07




In re Avenica Inc.                                                                 Case No. 17-41813-ess
      Debtor                                                              Reporting Period: December 1, 2019 - December 31, 2019


                                                PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                          INSIDERS

                      NAME                      TYPE OF PAYMENT               AMOUNT PAID           TOTAL PAID TO DATE




                     NONE




                                   TOTAL PAYMENTS TO INSIDERS             $                  -       $                 -



                                                                               PROFESSIONALS
                                                  DATE OF COURT
                                                      ORDER
                                                   AUTHORIZING                                                                                     TOTAL INCURRED &
                      NAME                          PAYMENT               AMOUNT APPROVED                AMOUNT PAID          TOTAL PAID TO DATE       UNPAID*




                     NONE




                           TOTAL PAYMENTS TO PROFESSIONALS
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



              POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                       AND ADEQUATE PROTECTION PAYMENTS

                                                  SCHEDULED
                                               MONTHLY PAYMENT                 AMOUNT PAID          TOTAL UNPAID POST-
             NAME OF CREDITOR                        DUE                      DURING MONTH              PETITION




                       N/A




                                                  TOTAL PAYMENTS
                     Case 1-17-41813-ess                     Doc 284              Filed 01/15/20           Entered 01/15/20 11:42:07




In re Avenica Inc.                                                                         Case No. 17-41813-ess
      Debtor                                                                      Reporting Period: December 1, 2019 - December 31, 2019


                                           DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                        Yes                 No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                                  
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor in                                  
   2   possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                                 
   3   returns?
       Are workers compensation, general liability or other necessary insurance                               
   4   coverages expired or cancelled, or has the debtor received notice of
       expiration or cancellation of such policies?
                                                                                                              
   5 Is the Debtor delinquent in paying any insurance premium payment?
     Have any payments been made on pre-petition liabilities this reporting                                   
   6 period?
     Are any post petition receivables (accounts, notes or loans) due from                                    
   7 related parties?
   8 Are any post petition payroll taxes past due?                                                            
   9 Are any post petition State or Federal income taxes past due?                                            
  10 Are any post petition real estate taxes past due?                                                        
  11 Are any other post petition taxes past due?                                                              
                                                                                                              
  12 Have any pre-petition taxes been paid during this reporting period?
  13 Are any amounts owed to post petition creditors delinquent?                                                      *
  14 Are any wage payments past due?                                                                          
     Have any post petition loans been been received by the Debtor from any                                   
  15 party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                
     Is the Debtor delinquent with any court ordered payments to attorneys or                                 
  17 other professionals?
     Have the owners or shareholders received any compensation outside of                                     
  18 the normal course of business?


       * See Notes to Monthly Operating Report
                   Case 1-17-41813-ess      Doc 284     Filed 01/15/20                Entered 01/15/20 11:42:07



   In re Avenica Inc.                                                                   Case No. 17-41813-ess
         Debtor                                                                Reporting Period: December 1, 2019 - December 31, 2019


                                                CASH DISBURSEMENTS

Date            Account    Check #                      Payee                                            Amount
                                     None
                                                                Total ACCT # 5066 - December 2019 $                  -
                                     None
                                                                Total ACCT # 5067 - December 2019 $                  -
                                     None
                                                                Total ACCT # 5068 - December 2019 $                  -

                                                                                          TOTAL $                    -
                                                                             Less Account Transfer                   -
                                                                                      Grand Total $                  -
         Case 1-17-41813-ess      Doc 284   Filed 01/15/20   Entered 01/15/20 11:42:07

S M.chanics Bank'
      P.O. Box   6010
                                                                                                Me(hanics Bank
                                                                                                Member FDIC

                                                                                                NMLS *442116

     Santa Maria, CA 93456-6010
     Retu rn Service Req uested
                                                                                        Period Covered:
                                                                 December 01, 2019 - December 31,2019
                                                                                             Page 1 of4



Esther DuVal                                    Case Number                                17-41813-ESS
1065 Avenue of the Americas                     Case Name                                  AVENICA INC
1Oth Floor                                      Trustee Number
New York NY 10018                               Trustee Name                               Esther DuVal

                                                                                           L   Questions
                                                                                            (800) 634-7734
                                                                           ban kin g.services@stretto.com
                                                                                       umlw.stretto.com




CONSOLIDATED BALANCE SUM MARY

                                                             Ending Balance            Ending Balance
 Account                                        Number
                                                                Prior Period               This Period
Checking Account
 TRUSTEE CHECKING                           fsooz                        $0.00                    $0.00
 TRUSTEE CHECKING
Money Market
                                            fsooa                      $234.23                  $234.23

 MONEY MARKET                               !sooo                         $4.57                    $4.57

 Total                                                                 $238.80                  $238.80
Case 1-17-41813-ess   Doc 284     Filed 01/15/20     Entered 01/15/20 11:42:07




                      IN CASE OF ERRORS OR QUESTIONS

                       REGARDING YOU R STATEMENTS

                         Telephone us at (800) 465-2415
         Case 1-17-41813-ess       Doc 284     Filed 01/15/20         Entered 01/15/20 11:42:07

S tvt.chanics Bank'
      P.O.Box 6010
                                                                                                               Me(hanics Bank
                                                                                                               Member FDIC

                                                                                                               NMIS #442116
      Santa Maria, CA 93456-6010
      Retu r n Service Requested
                                                                                               Period Covered:
                                                                         December 01,2019 - December 31,2019
                                                                                                              Page2 of 4


Esther DuVal                                           Case Number                                       17-41813-ESS
1065 Avenue of the Americas                            Case Name                                         AVENICA INC
1Oth Floor                                             Trustee Number
New York NY 10018                                      Trustee Name                                       Esther DuVal

                                                                                                          L   Questions
                                                                                                          (800) 634-7734
                                                                                    ban   ki ng.   services@stretto. com
                                                                                                      www.stretto.com




TRUSTEE CHECKING                                                                   Account     Number:looz
Enclosures                                         0     Beginning Balance                                           $0.00
Avg Collected Balance                          $0.00        + Total Additions                                        $o.oo
                                                            - Total Subtractions                                     $0.00
                                                         Ending Balance                                              $0.00


                                   "*No activity this statement period**
         Case 1-17-41813-ess       Doc 284     Filed 01/15/20         Entered 01/15/20 11:42:07

S ttut.chanics Bank'
      P.O.Box 6010
                                                                                                         M€chanics Eank
                                                                                                         Member FDIC

                                                                                                         NMLS #442115

      Santa Maria, CA 93456-6010
      Return Service Requested
                                                                                              Period Covered:
                                                                        December 01,2019 - December 31, 2019
                                                                                                   Page 3 of 4


Esther DuVal                                           Case Number                                 17-41813-ESS
1065 Avenue of the Americas                            Case Name                                   AVENICA INC
1Oth Floor                                             Trustee Number
New York NY 10018                                      Trustee Name                                 Esther DuVal

                                                                                                    L Questions
                                                                                                     (800) 634-7734
                                                                                    banki n g.services@stretto. com
                                                                                                www.stretto.com




TRUSTEE CHECKING                                                                   Account   Number:fsooa
Enclosures                                         0     Beginning Balance                                  $234.23
Avg Collected Balance                        $234.00        + TotalAdditions                                  $o.oo
                                                            - Total Subtractions                              $o.oo
                                                         Ending Balance                                     $234.23

                                   **No activity this statement period**
          Case 1-17-41813-ess       Doc 284     Filed 01/15/20        Entered 01/15/20 11:42:07

S     Pt.chanics Bank"
       P.O. Box   6010
                                                                                                          Mechanics Bank
                                                                                                          Membei FDIC

                                                                                                          NM[s *442116
       Santa Maria, CA 93456-6010
       Retu rn Service Requested
                                                                                              Period Covered:
                                                                        December 01,2019 - December 31, 2019
                                                                                                   Page 4 of 4


Esther DuVal                                           Case Number                                  17-41813-ESS
1065 Avenue of the Americas                            Case Name                                    AVENICA INC
1Oth Floor                                             Trustee Number
NewYork NY 10018                                       Trustee Name                                  Esther DuVal

                                                                                                     L   Questions
                                                                                                      (800) 634-7734
                                                                                    ban ki n g.services@stretto.com
                                                                                                www.stretto.com




MONEY MARKET                                                                       Account   Number:1006
Enclosures                                         0     Beginning Balance                                       $4.57
Avg Collected Balance                          $4.00        + Total Additions                                    $o.oo
lnterest Paid Year to Date                     $0.01        - Total Subtractions                                 $0.00
                                                         Ending Balance                                          $4.57

                                    **No activity this statement period**


Interest lnformation

Annual percentage yield earned                 0.00%
lnterest bearing days                             31
Average balance for APY                        $4.57
lnterest earned                                $o.oo
